Judge LEWIS
dissenting.
I respectfully dissent from the majority’s interpretation of N.C.G.S. §§ 160A-146 and 160A-388. These statutes cannot be harmonized as the majority asserts unless the three-year term found in § 160A-388(a) is given effect. The general rule is “[w]here . . . one statute deals with a particular situation in detail, while another statute deals with it in general and comprehensive terms, the particular statute will be construed as controlling absent a clear legislative intent to the contrary.” Merritt v. Edwards Ridge, 323 N.C. 330, 337, 372 S.E.2d 559 (1988) (citation omitted); Doyle v. Southeastern Glass Laminates, Inc., 104 N.C. App. 326, 332, 409 S.E.2d 732 (1991), rev’d on other grounds, 331 N.C. 748, 417 S.E.2d 236 (1992). Because there is no clear legislative intent to the contrary in the case at hand, the specific statute, § 160A-388(a), must control.
*208Section 160A-146 broadly confers upon a city council the power to “create, change, abolish, and consolidate offices, positions, departments, boards, commissions, and agencies of the city government and generally organize and reorganize the city government in order to promote orderly and efficient administration of city affairs. . . N.C.G.S. § 160A-146 (1987). Section 160A-388(a), however, specifically deals with the creation of a board of adjustment, stating that “[t]he city council may provide for the appointment and compensation of a board of adjustment consisting of five or more members, each to be appointed for three years.” N.C.G.S. § 160A-388(a) (Supp. 1992) (emphasis added). Although it is not required to do so, if a town chooses to create a Board of Adjustment, § 160A-388(a) mandates that the members be appointed to serve three-year terms. Fixed terms ensure that members will be able to act impartially, and will not be subject to unwarranted political pressure or be dissuaded from making unpopular decisions for fear that they will be replaced. Because § 160A-388(a) specifically addresses the various aspects of a Board of Adjustment, its provisions should prevail over the more general provisions of § 160A-146.
Section 160A-146 does give a city council the right to create and abolish, among other things, boards created by the council. The city council was not required to create the Board of Adjustment and certainly had the power to abolish it altogether. However, abolishing the Board and then immediately recreating it with different members goes beyond the scope of this statute. The majority’s interpretation of the statutes allowing such actions permits a city council to replace members of a board at will. The Board’s supposed independence is nullified and the members reduced to no more than the puppets of the mayor and town board. Had the legislature wanted such a situation it would have made the appointments “at will” instead of “for three years.” The defendants have been permitted to circumvent the requirements of § 160A-388(a) for obvious political purposes.
As the majority points out, § 160A-146 excludes offices and other entities from its provisions if they are “required by law.” § 160A-146. Since the creation of a board of adjustment is permissive, and therefore not required by law, such a board is subject to § 160A-146 and may be abolished. However, it does not follow that a town may abolish a board with the intention of simultaneous*209ly recreating it in order to alter its membership and eviscerate its independence.
Indeed, the United States Constitution states that “[t]he judicial power of the United States shall be vested in one supreme court, and in such inferior courts as the congress may from time to time ordain and establish.” U.S. Const, art. Ill, § 1 (emphasis added). All federal judges serve terms on “good behavior” under this provision. Obviously, the creation of the federal court system, other than the supreme court, was permissive. Can it be said, then, if the Federal Article III judiciary did not toe the congressional line, that congress could abolish these judgeships and immediately recreate them with all new and compliant judges, paying them and their successors as well so as not to reduce their pay while in office?
Defendants could have achieved their goal of amending the ordinance and implementing its provisions without violating the provisions of § 160A-388(a). The possibilities are many for fair resolution, but under this scenario, the public would have to opiné, like Marcellus in Hamlet, that “[something is rotten in the state of Denmark.” William Shakespeare, Hamlet, Prince of Denmark act 1, sc. 4.
I agree with the majority that ordinance § 9-2-16 cannot override N.C.G.S. § 128-1.1.
I would reverse the decision of the trial court, and therefore I respectfully dissent.